Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to the application filed on 11/15/2021.
Claims 2-31 are currently pending.
Claim 1 is canceled in a preliminary amendment.
Claims 2-6, 8-19, 21, 24-31 are rejected.
Claims 7, 20, 22-23 are objected to as being dependent upon a rejected base claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 18, 29-30 of U.S. Patent No. 11178726 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 2, 15, 24 & 28 of the instant application merely broaden the scope of claims 1, 18 & 29-30 of U.S. Patent No. 11178726 B2 by omitting limitations, such as identify a first band for direct communications between the UE and a base station and a second band for indirect communications between the UE and the base station via a wireless node. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 11178726 B2.  The differences have been color coded.
Claim # in Instant Application
(17/454, 989)
Claim # in U.S.  Patent No. 11178726 B2
 2. (New) An apparatus at a user equipment (UE) comprising: a processor; and memory coupled with the processor, the processor configured to: transmit a configuration message to a wireless node indicating that the wireless node is to transmit one or more uplink signals to a network entity on a first band corresponding to information received from one or more first signals from the UE on a second band, or the wireless node is to transmit one or more second signals to the UE on the second band corresponding to information received from one or more downlink signals from the network entity on the first band, wherein the first band is for direct communications between the UE and the network entity, and the second band is for indirect communications between the UE and the network entity via the wireless node; and communicate with the network entity on the first band and the wireless node on the second band based at least in part on the configuration message.
29.  An apparatus at a user equipment (UE) comprising: a processor; and memory coupled to the processor, the processor and memory configured to: identify a first band for direct communications between the UE and a base station and a second band for indirect communications between the UE and the base station via a wireless node; configure, by the UE, the wireless node to forward one or more downlink signals, received from the base station on the first band, to the UE on the second band or to forward one or more uplink signals, received from the UE on the second band, to the base station on the first band; and communicate with the base station on the first band and the wireless node on the second band based at least in part on the configuring.

or more segment identifiers identifies two different network path segments.
 15
30
24
1
28
18

Claims 3-14, 25-27 and 29-31 are also rejected for depending from rejected base claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6, 8-12, 15-19, 21, 24-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marco Breiling et al  (US 20170163331 A1).
For Claim 2, Breiling discloses an apparatus at a user equipment (UE) comprising: a processor; and memory coupled with the processor  (Breiling teaches, in ¶ 0089, lines 1-3, that the user equipment 30 may utilize the SUDAC 10 as an external antenna, i.e., the user equipment 30 controls the SUDAC and may inform the base station 40 about its external antenna), the processor configured to: 
transmit a configuration message to a wireless node indicating that the wireless node is to transmit (Breiling teaches, in ¶ 0191, lines 4-7, that b) the UE publishes to the BS that it uses a SUDAS (via direct UE-BS link and/or relayed links) and/or c) the SUDAS publishes to the BS its existence (for example by tagging the payload according to the used mobile standard or via backend-link status/control channel)) one or more uplink signals to a network entity on a first band (Breiling teaches, in ¶ 0106, lines 1-4, that the base station 40 is configured for receiving control information via the direct communication link 34 from the user equipment 30, e.g., as part of the control information for controlling and/or signaling communication parameters. Breiling teaches, in ¶ 0107, lines 1-2, that the control information may be transmitted by the SUDAC 10) corresponding to information received from one or more first signals from the UE on a second band, or the wireless node is to transmit one or more second signals to the UE on the second band corresponding to information received from one or more downlink signals from the network entity on the first band (Breiling teaches, in ¶ 0076, lines 17-20, that the user equipment may exchange information with the base station partially (and partially via the direct communication link 34) or completely (i.e., no direct communication link 34 is established) via the frontend communication link 18 and the backend communication link 14), wherein the first band is for direct communications between the UE and the network entity, and the second band is for indirect communications between the UE and the network entity via the wireless node (Breiling teaches, in ¶ 0087, lines 1-3, that the frontend communication link 18 and the backend communication link 14 together form a so called relay link which is a supporting link supporting communication between the user equipment 30 and the base station 40 which may maintain a direct communication link 34); and 
communicate with the network entity on the first band and the wireless node on the second band based at least in part on the configuration message  (Breiling teaches, in ¶ 0106, lines 1-3, that the controller 46 is configured for adapting the transmission characteristics of the multiple antenna function based on the control information…such that the base station 40 adjusts the direction of one or more beams to a direction in which the one or more SUDACs is located with respect to the base station 40).
For Claim 3, Breiling discloses an apparatus, wherein at least one of the one or more first signals or the one or more second signals comprise one or more signals associated with a Layer 2 protocol or Layer 3 protocol  (Breiling teaches, in Table US-00001 of ¶ 0193, that the Local MAC address [is a] Unique ID of the device that transmits the status/control info (this may be used to define a SUDAC/UE pairs) Remote MAC address Unique ID of the device may receive the transmission (this may be used to define SUDAC/UE pairs)).
For Claim 4, Breiling discloses an apparatus, wherein at least one of the one or more first signals or the one or more second signals comprise one or more signals associated with a protocol at a physical layer, a protocol at a radio link control layer, or a protocol at a medium access control layer (Breiling teaches, in Table US-00001 of ¶ 0193, that the Local MAC address [is a] Unique ID of the device that transmits the status/control info (this may be used to define a SUDAC/UE pairs) Remote MAC address Unique ID of the device may receive the transmission (this may be used to define SUDAC/UE pairs)).
For Claim 5, Breiling discloses an apparatus, wherein at least one of the one or more first signals or the one or more second signals comprise one or more signals operating absent control of an operator associated with the first band for direct communications (Breiling teaches, in  ¶ 0022, lines  1-4, a method for transmitting or receiving a signal with a user equipment may have the steps of: using ultra-high frequency in order to establish at least one direct communication link with a base station; using extremely-high frequency in order to establish at least one frontend communication link with a SUDAC [no operator control is disclosed]).
For Claim 6, Breiling discloses an apparatus, wherein at least one of the one or more first signals or the one or more second signals comprise one or more signals associated with a protocol layer in an unlicensed radio frequency spectrum band (Breiling teaches, in ¶ 0226, lines 15-17, that the UE2 can try to open a direct link in the band 2 to UE1 (for example via 802.11ad) and directly negotiate with UE1. Breiling teaches, in ¶ 0072, lines 5-6, that The term frontend relates to a communication in the EHF (approximately 60 GHz) band).
For Claim 8, Breiling discloses an apparatus, wherein at least one of the one or more first signals or the one or more second signals comprise one or more signals in a form of decoded transport blocks, decoded control information, or both (Breiling teaches, in ¶ 0209, lines 4-8, that the UE tries to decode the SUDACs control channel which is found at a well-defined frequency distance from the payload channel's carrier frequency or at the payload frequency depending on the SUDACs transmission capabilities).
For Claim 9, Breiling discloses an apparatus, wherein the configuration message comprises a format associated with the one or more first signals or the one or more second signals (Breiling teaches, in ¶ 0127, lines 18-21, that For the transmission of control and system status information a suitable communication protocol may be necessitated that supports all addressed system properties).
For Claim 10, Breiling discloses an apparatus, wherein, to communicate with the network entity on the first band and the wireless node on the second band, the processor is configured to: communicate directly with the network entity on the first band (Breiling teaches, in ¶ 0106, lines 1-4, that the base station 40 is configured for receiving control information via the direct communication link 34 from the user equipment 30, e.g., as part of the control information for controlling and/or signaling communication parameters); and communicate indirectly with the network entity via the wireless node on the second band using virtual multiple-input multiple-output (MIMO) (Breiling teaches, in ¶ 0142, lines 15-19, that the femto-BS could communicate to multiple SUDACs in the living room using EHF and transmit a precoded virtual MIMO (VMIMO) signal to these SUDACs 92a and 92b, which then relay the signal over a s6G frequency band (band 1) to the home office).
For Claim 11, Breiling discloses an apparatus, wherein, to communicate with the network entity on the first band and the wireless node on the second band, the processor is configured to: receive, from the wireless node on the second band, the one or more second signals comprising information corresponding to at least a subset of the one or more downlink signals scheduled to be transmitted to the UE from the network entity on the first band (Breiling teaches, in ¶ 0152, lines 1-3, that a payload information to be forwarded may be divided into a plurality of portions, the plurality of portions being divided (when considering a FDD transmission) by status/control channels 54a and/or 54b, 54b′ respectively. Breiling teaches, in ¶ 0028, lines 9-13, that the processor is configured for forwarding a user information signal received via the frontend communication link at least partially (e.g. a payload portion of the user information signal) as a communication signal to be transmitted via the backend communication link).
For Claim 12, Breiling discloses an apparatus, wherein, to communicate with the network entity on the first band and the wireless node on the second band, the processor is configured to: transmit, to the wireless node on the second band, the one or more first signals comprising information corresponding to at least a subset of the one or more uplink signals to be transmitted to the network entity on the first band (Breiling teaches, in ¶ 0152, lines 1-3, that a payload information to be forwarded may be divided into a plurality of portions, the plurality of portions being divided (when considering a FDD transmission) by status/control channels 54a and/or 54b, 54b′ respectively. Breiling teaches, in ¶ 0028, lines 9-13, that the processor is configured for forwarding a user information signal received via the frontend communication link at least partially (e.g. a payload portion of the user information signal) as a communication signal to be transmitted via the backend communication link).
For Claims 15-19, please refer to the rejection for Claims 2-6 above. 
For Claims 21, please refer to the rejection for Claim 8 above.
For Claims 24-27, please refer to the rejection for Claims 2-5 above.
For Claims 28-31, please refer to the rejection for Claims 2-5 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marco Breiling et al  (US 20170163331 A1) in view of TOUFIQUL Islam et al (US 20180070341 A1).
For Claim 13, Breiling discloses all of the claimed subject matter with the exception of communicating with the network entity to determine an updated hybrid automatic repeat request (HARQ) timeline for providing HARQ feedback to the network entity for the one or more downlink signals.
However, Islam in analogous art teaches communicating with the network entity to determine an updated hybrid automatic repeat request (HARQ) timeline (Islam teaches, in ¶ 0162, lines 1-3, to transmit the update information to update the scheduling information by: receiving ACK/NACK information in respect of traffic of the second type) for providing HARQ feedback to the network entity for the one or more downlink signals (Islam teaches, in ¶ 0162, that the UE 2 HARQ feedback 1028 is shown as being transmitted in the uplink portion of the second sub-frame. Alternatively, depending upon the processing speed of UE 2, the HARQ feedback may be sent earlier (e.g. in the uplink portion of the first sub-frame) or later (e.g. in the uplink portion of the third sub-frame)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Breiling with the HARQ feedback taught in Islam. The motivation is to avoid resource wastage from transmission of the remaining part of the transport block (TB) to which a NACK had already been sent [Islam: ¶ 0077, lines 25-27]. 





Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Marco Breiling et al  (US 20170163331 A1) in view of James Proctor et al (WO 2008057290 A1).
For Claim 14, Breiling discloses all of the claimed subject matter with the exception of communicating with the network entity on the first band using a first set of antennas; and communicate with the wireless node on the second band using a second set of antennas different from the first set of antennas.
However, Proctor in analogous art teaches communicating with the network entity on the first band using a first set of antennas; and communicate with the wireless node on the second band using a second set of antennas different from the first set of antennas (Proctor teaches, in ¶ 0079, lines 3-6, first and second receivers coupled to first and second reception antennas for receiving a plurality of multiple in multiple out (MIMO) signal streams on different paths, and first and second transmitters coupled to first and second transmission antennas).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Breiling with the multi-frequency repeater taught in Proctor. The motivation is for improving multi-path transmission capability [Proctor: ¶ 0008, lines 2-3]. 


Allowable Subject Matter
Claims 7, 20, 22-23 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7, 20, 22-23 are considered allowable because the prior art does not teach limitations including: 
“wherein at least one of the one or more first signals or the one or more second signals comprise one or more signals in a form of raw or compressed in-phase (I) and quadrature (Q) samples of one or more downlink signals or one or more uplink signals,” in addition to other claim limitations as recited in dependent claims 17, 20.

“monitor the first band for the one or more downlink signals scheduled to be transmitted by the network entity to the UE on the first band; receive the one or more downlink signals on the first band; and transmit, to the UE on the second band, the one or more second signals comprising information corresponding to at least a subset of the one or more downlink signals received on the first band,” in addition to other claim limitations as recited in dependent claims 22, 23.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buer et al (US 9954601 B2) pertains to a user-link antenna element array, wherein the first set of forward link transponders may each have its output coupled with one the first set of user-link antenna elements while the second set of forward link transponders may each have its output coupled with one of the second set of user-link antenna elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419